OFFICE   OF THE AYTORNEY   GENERAL   OF TEXAS   /          I



                                         This has been made good       6.
                                         again by Acts 58th Leg

Roncreble J. 26.Williams
County~Auditor
Tarrant County
Fort Wmth, Texao
Dear   Sir:




            "It haa boefi.a,well  eettlad aoume ai 'px%-
       oedura for many years r0r the Aaeessor-Colleator
       to pay his oommlaslc~nfor aseesalng end ooXleo$-
       ing taxes out or the dirrerot    funds of the County
       affeoted, in the same proportion as the tax rates
       of eeah fund bears to the Wtal tax rate for the
       county.
Honorable J. M. %'illiam8,
                         Page 2


          *In view or the above, we eek this question:
              "*In cerrylng out the duty im@tiGd
         upon the Court under Artlole 7212, ea above
         pointed out, oan the expenses thereby in-
         ourred be paid out of the different tex
         funds in the proportion as the tax rate of
         eeoh fund bear8 to the total tex rate for
         the County?
          ". . . ."
          As to the valuation of rendered property, Article
7185, Vernon's Annotated Civil Statutes, provides in pert;
         "If the twsse68or Is Satisfied with the valua-
    tion as rendered * * *, he shall 80 enter the same;
    ii he Is not satisfied with the valuation, he 8hall
    rerer tha same to the Board or Pquallurtlonor the
    County for their aotion,  and shall immediatelynot-
    ii9 the person rrom whom he reeelved said liet that
    he ha8 rererred  said valuation to the Board of
    I.'quelization.*
          Artiole 7206, Vernon*8 Annotated Civil Statute8
provide8 in pert:
         6Eaoh Coaaalesionere*Oourt shall oonvene
    and sit a8 a Bo~ardof Equalizationon the seoond
    hondey in May of each year, or a8 soon thereafter
    a8 practioable before the first day of June, to
    receive 811 the assessvmnt lists or hook6 0r the
    as8eseore of their Countlee for inapeotion,oor-
    reotion or equalization and approval.
         "1. They Shall cause the sssessor to bring
    before them at such meeting all said assessment
    lists, books, 6tO., for inspeotion,end see that
    every person has rendered his property at 8 fair
    mnrket velue, and shall have power to send ror
    persons, books and papers, swear and qualify per-
    sons, to esoertain the value of auoh property,
    snd to lower or raise the value of the same.
          *I.   l   .   .*
Honorable J. Y. Wllliama, Page 3


            Artiole 7211, Vernon's Annotated Civil Stetutea,
provides   in etieot that In listing property, the laseasor
shall state   hie valuation   ii he oonaiders that the owner
has undervelued. Furthermore,&?ticle 7212, Vernon's Anno-
tsted Civil Stetutes, gives to tha Board of Eqrlalizetion
a general power of SuperViSing     a8aee8menteend "if Setlafied
thst the valuation of any property is not In aooordanoewith
the laws of the atete, to inarease or diminish the s8me and
to fix 8 nroper valuation thereto, as provided rar in the
preoeding artlo1e.v Referring to these provisions It was
stated in the case of Republio Ino. Company va. Highland
Park Inde ndent "ohool Dlstriat (57 S. W. (2) 627, error
dismissed Y that "the plain import and meaning of theee stet-
utory prOViSiOn    is, that when an owner tenders to the aa-
aesaor a listing end valuation of his property ror taxation
it la the duty of the asBeaaor     to rsoalve the same, and In
oaae of dlfferanoe    of opinion between them as to the valna-
tiona plaoed upon the property by the aner, the a8aeaaor*a
duty then is to refer the aattor to the Con6nisslonerar    Oourt
as a Board of Equalization,and the Court, arter notioe to
the owner, is to hear evldanae, settle and fl% the disputed
valuatlon.W
          Prom the iaots stated in your letter, we assume,
that   you desire
                our o inion as to whether or not money may
be taken from the var3: 0~8 funda of the oounty inoludingall
the constitutionalfunds to pay such persona who shall teati-
fy under oath conoamlng    the aharaoter, quality and quantity
or suoh property, es well 68 the value thereof under the pro-
vialona or Artlole 7212, aupra. It is to be noted in the
first plaoe th8t the Commissioners*Court has no authority
aside from that granted to it by the Oonstltution,or Legis-
lature. ~a stated by the .SupremeCourt of Texas in the oaae
of Commiaaloner8~Court of Idadieon   County ~6. :Tallaoe,15
s. w. (2) 535:
            v* * * As aaid by the Court of Civil Appeela
       in its opiniont the Commiaalonera*Court is a
       oreature or the %ate Constitutionand its powers
       ere limited end oontrolled by the Constitution
       and the laws as paS88d by the Legislature.*
          It %S to be noted that in the oaw 0r Roper vs.
Hall, 280 3. W. 289, the oontraot about whioh the case was
oonoerned,oelled ror th6 payment of the rw    0r tax e@neera
by warrants drawn on the general fund of the oounty. The
Eonorable J. M. Williams, Peg8 l+


Court dose not discuss the question of whether Or not the
enginsers aould have been paid with warrant8 drawn on aMna
of the cOnstitutiona fund8 Of the County.
          The outetandlng  authority on the propoeitionOr
the purposea f=orwhloh the oonstitutionalfund8 may ba 8x-
ponded by the C~mmlseioners' court IS the ease or Carroll
Y& vfiiih?~~6, 202 !% we sob, %1p81!18cOWt Or ?8Xa13. In
this o&38, the 3lprBPl8COUl'tsp8OiriOallyheld that th8 mOn8y
oOlleOt8dfor the various OoMtitutional funds could not ba
Spent for any Other purpose then the.purposaior whioh euoh
fund was set up by the Oonetitution.
            The OaS8 Of Wyatt YS. MoOill, County Judge, et al,
ll4 2. K. (2) 860, among other things, holds that the Corn--
mirslonere~   Court may Yalidly employ "akilled ezpert~* to
value ror taxation purpo5ss prop8rty in epeolal lnstanaea,
Wh8r8 t8OhniOal WJUiplWlt   iS   r8qUil’8d.

          In Opinion Ij,.O-1612, this d8pOrtm8nt held that
the County Commlsaionera*Gtiurthad authority to employ tax
fSfi,nsiA88rS
          t0 r8p888nt the C0mBiSBiOnBrB'COurt illarriYiIlg
at various 011 valuations in Folk County. And that suoh
oontraotwas not analogous to the oontraot ror thr 001180-
tion for delinquent taxea.
          The case or Maxpart,    et al Ys. Harris County, et
al, 117 S. W. (2)   494,  holds that a oontraot Wb8r8by e county
8mp1OyS skill8d 8m8rtS to dieowar and p1aO8 On rOfls f0r
taxationproperty whhiohhas tharetoioraaecaped taxation wa8
a oontraot *in 'oouneotionwith oolleotionor delinquenttarsaw
and wlthln tha statute requiring suoh OOntrsot~ to be apprwed
by th8 Comptroller Or Pub110 Aueounta and Attorney &n8ral Or
t&S State of Texas and was raid without suoh approral. Th.%a
oaae iurther holds that the partioipatioaOf the Comptraller
was an :ndlepansablerequirement ror the validity or the oon-
tract whereby sk$iled    experts agreed to eaaroh for, ~u??Y~J,
identity the owners of, and make an appraieal of all the tax-
ab16 pereonalty in a oounty shOwing the Yalue of suoh prapcrty
aa of January 1, 1938, and to 0olDpletea land and building
valuation survey for tha 8ntira 00Unty and ii18 th8 eaaplete
report of such lend and btildlngs and the Yalusa ior the use
of tha Board of Equalization end th6 Tax Ass8sBOr and Callee%or.
          It,is further stated in Opinion No. 0-~612, supra,
*that the Commissionera t Court le unauthorizedto pay the
firm of tax engineare InYolYad to aselat said Court In evalu-
ation or oil properties in the county out 0r any or the verloua
flonOrabl8J. W. Williams, Paga 5


6onatltutlonalfunds or said county. There is no authority
for the paymnt or such money out or sny fund except the
gfneral fund."
            In view of the roregoing authoritiesand the roots
stated   ill YOU? letter, W8 r88DWJtiPgly8llSWeeI the above 8t6t8d
qucation in the negativs.
          Trueting th6t the toregoing        fully emw6re your ln-
qulry, wa m-8
                                              Yours very truly
                                        ATTOFINEYGFBERALUP TRXS


                                             (5L&a!d          --GiL-
                                        BY
                                                   Ard8l.l    Williams
                                                             Aaeldmnt